Title: To James Madison from Gervasio Antonio de Posadas, 9 March 1814
From: Posadas, Gervasio Antonio de
To: Madison, James


        
          Most Excellent Sir,
          Buenos. Ayres March 9th. 1814.
        
        The General Constituent Assembly of these Provinces having conferred on me the Supreme Direction of the State, I do myself the honour to inform Your Excellency of the same, and to enclose the Public Papers containing the Decree of the Sovereign Body. The United Provinces of Rio de la Plata being very desirous to form the closest connexions with the Republic of the United States, it will be a matter of the highest satisfaction to me, if Your Excy., displaying the benevolence of your characteristic generosity, will one day enable me to communicate to the aforesaid Provinces the attainment of their wishes. It is very grateful to me to seize this opportunity of offering to Your Excellency the assurances of my consideration esteem and respect. God preserve Y. E. many Years!
        
          (Signed) Gervasio Antonio de Posadas
        
       